DETAILED ACTION
1. 	The Office acknowledges the receipt of Applicant’s restriction election filed November 15, 2021. Applicant elects SEQ ID NO:118 encoding SEQ ID NO:308. Because no traverse is presented, this election is treated as without traverse. Claims 1-22 are pending. Claims 14-19 are withdrawn. Claims 1-13 and 20-22, drawn to SEQ ID NO:118 or a sequence encoding SEQ ID NO:308, are examined in the instant application.  
The restriction is made FINAL.  
Applicant’s earliest priority benefit for the claimed invention is patent document PCT/IL2008/001024, filed July 24, 2008.
Information Disclosure Statement (IDS)
2. 	Applicant’s IDS filed April 11, 2021 and March 4, 2021 are considered to the extent of the English translations provided. Signed copies are attached.
Specification
3. 	The disclosure is objected to because of the following: 
The status of parent Application No. 16/154833 must be updated on page 1 of the specification.  
Appropriate correction is required.
Claim Objections
4. 	Claims 1-13 and 20-22 are objected to because of the following.

Claims 1 and 20 are objected to because there are multiple “and/or” recitations within the list of traits.
	In claim 20(a), the semicolon after “and” should be deleted.
Claim 20 depends from withdrawn claim 14. Claim 14 recites non-elected sequences.
In claims 21 and 22, “plant” should be amended to “plants” for language consistency with claim 20(b).	
	Dependent claims are included.
Appropriate correction is required. 
Claim Rejections - 35 USC § 112, second paragraph
5. 	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6. 	Claims 1-13 and 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In claims 1 and 7-9, it is unclear what level of expression constitutes “over-expressing” and “over-expresses”. It is unclear how these terms differ from “expressing” or “expresses”.
	In claims 2 and 10, it is unclear what “protein domain(s)” Applicant is referring to, as no structure is recited for said “protein domain(s)”.	
	In claim 9, it is suggested “derived” be amended to “obtained”, because it is unclear what is retained in the “derived” product.
	In claim 9, with regard to the crop plant that over-expresses the polypeptide, there is no comparative basis for recitations of “increased” and “reduced”.
	In claim 20, it is unclear what the “providing” step constitutes. Does Applicant mean transforming plants with the nucleic acid construct of claim 14? Also, claim 20 appears to be missing an expressing step, because transforming alone does not result in the recited traits.	
	Claim 22 should depend from claim 21, because claim 20 does not provide antecedence for “said growing”.
	In claim 21, it is unclear what “seeding seeds” constitutes. It is suggested Applicant recites “sowing seeds”.
	Correction and/or clarification is required. 
Claim Rejections - 35 USC § 112, first paragraph
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8. 	Claims 1-13 and 20-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
“The first paragraph of 35 U.S.C. § 112 requires, inter alia, that the specification of a patent enable any person skilled in the art to which it pertains to make and use the claimed invention. Although the statute does not say so, enablement requires that the specification teach those in the art to make and use the invention without ‘undue experimentation.’ In re Wands, 858 F.2d 731, 737 (Fed. Cir. 1988). That some experimentation may be required is not fatal; the issue is whether the amount of experimentation required is ‘undue.’” In re Vaeck, 947 F.2d 488, 495 (Fed. Cir. 1991) (emphasis in original); see also In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993) (“[T]o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation.’”) “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations.” Wands, supra. Some experimentation, even a considerable amount, is not “undue” if, e.g., it is Id.
	The specification discloses that a nucleic acid sequence having SEQ ID NO:118 was obtained from Hordeum vulgare and encodes a polypeptide having SEQ ID NO:308 (Table 1, p. 45). SEQ ID NO:118 is designated as a MAB132 gene, however, no polynucleotide or polypeptide description is given for MAB132 or the elected sequences. Table 2 discloses that SEQ ID NO:481 encoding SEQ ID NO:1050 from Brachypodium, and SEQ ID Nos. 957 and 958 encoding SEQ ID NOs. 1526 and 1527, respectively, from wheat, are homologous to Seq308.MAB132.15.barley and has a % global identity of 93% (Brachypodium) and 97% (wheat) to Seq308.MAB132.15.barley. There is no working example of SEQ ID NO:118, SEQ ID NO:308 or MAB132. While plant traits are shown for various other sequences, no plant trait is shown for the elected sequences. There is no disclosure of the expression of SEQ ID NO:308 or of traits exhibited by a plant expressing said sequence. As different sequences produce different plant traits, one skilled in the art cannot predict which traits a plant expressing the elected sequence would produce from Applicant’s disclosure. Not all of the sequences disclosed have all the claimed traits, as evidenced by Tables 5-188, which show that expression of different sequences produces different plant traits. Applicant provides no guidance as to what trait(s) SEQ ID NO:118 would produce upon its expression in a 
	Secondly, SEQ ID NO:118 does not appear to contain a complete ORF encoding a full-length protein. Full-length proteins begins with Methionine, however, SEQ ID NO:308 is a 223 amino acid sequence that begins with Glycine. It is unclear whether the partial protein sequence having SEQ ID NO:308 has any functional activity. Given that there is no disclosure that SEQ ID NO:308 contains the domains or regions necessary for functional activity, and there is no working example showing that expression of SEQ ID NO:308 produces any of the claimed phenotypes, one skilled in the art cannot make and use the partial protein sequence having SEQ ID NO:308 as commensurate in scope with the claims without undue experimentation.
Thirdly, assuming arguendo the expression of SEQ ID NO:118 produces a functional protein and results in a particular plant trait when expressed, the 80-95% sequence identity to a sequence encoding SEQ ID NO:308 is not enabled because 80-95% sequence identity encompasses unspecified substitutions, deletions, additions, and any combination thereof anywhere within the sequences without retaining any functional activity, so long as they produce the desired traits when expressed in a plant. If a sequence having 80-95% sequence identity does not have a known functional activity, one skilled in the art would not be able to use said sequence without 
Moreover, the claimed methods of increasing yield and abiotic stress tolerance are not enabled for any sequence for the following reasons. As stated above, to date, there is no known single protein which can produce all the phenotypes set forth in the claims, and Applicant’s disclosure does not provide evidence to the contrary. Yield is further not enabled because the scope of yield encompasses every plant part and everything a plant produces, including DNA, sugars, proteins, oils, etc., which neither Applicant nor the state of the art has been able to achieve. Even if SEQ ID NO:118 can increase plant biomass when expressed, this is not the same scope as all plant yields. With regard to abiotic stress, to date, there is no known protein which can increase a plant’s tolerance to all abiotic stresses, such as salinity, drought, water deprivation, flood, low/high temperatures, heavy metal toxicity, anaerobiosis, deficiencies of nutrients, nutrient excess, atmospheric pollution and UV irradiation. Accordingly, given the lack of guidance, state of the prior art, lack of working examples and unpredictability in the art, Applicant has not enabled the claimed methods of increasing yield and abiotic stress tolerance without undue experimentation.
Weighing all the Wands factors based on the totality of the record as discussed above, the Office determines that it would require undue experimentation for a person of ordinary skill in the art to make and use the invention as claimed.
9. 	Claims 1-13 and 20-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in 
“[T]he test for sufficiency is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.” Ariad Pharm., Inc. v. Eli Lilly and Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010). To satisfy the written description requirement of 35 USC 112, first paragraph, the specification must describe the invention in sufficient detail so “that one skilled in the art can clearly conclude that the inventor[s] invented the claimed invention as of the filing date sought.” Lockwood
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 v. Am. Airlines, Inc., 107 F.3d 1565, 1572 (Fed. Cir. 1997). “[The written description] inquiry is a factual one and must be assessed on a case-by-case basis.” Purdue Pharma L.P. v. Faulding, Inc., 230 F.3d 1320, 1323 (Fed. Cir. 2000). “In order to satisfy the written description requirement, the disclosure as originally filed does not have to provide in haec verba support for the claimed subject matter at issue.” Id. Nonetheless, the disclosure must convey with reasonable clarity to those skilled in the art that the inventor was in possession of the invention. Id., (“Put another way, one skilled in the art, reading the original disclosure, must immediately discern the limitation at issue in the claims.”) While the written description requirement does not demand either examples or an actual reduction to practice, actual “possession” or reduction to practice outside of the specification is not enough. Ariad Pharmaceuticals, Inc. v. Eli Lilly and Co., 598 F.3d 1336, 1352 (Fed. Cir. 2010). Rather, it is the specification itself that must demonstrate possession. Id.
ipsis verbis does not guarantee that the written description requirement is satisfied, see, e.g., Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956, 968 (Fed. Cir. 2002), nor does a failure to meet that standard require a finding that a claim does not comply with the written description requirement, In re Edwards, 568 F.2d 1349, 1351-52 (Fed. Cir. 1978). All that is required is that the specification demonstrate to a person of ordinary skill in the art that the inventor was in possession of the invention. Carnegie Mellon Univ. v. Hoffmann-La Roche Inc., 541 F.3d 1115, 1122 (Fed. Cir. 2008).
Applicant’s disclosure is as discussed above. The claimed invention lacks adequate written description because as stated above, SEQ ID NO:118 does not appear to contain a complete ORF encoding a full-length protein. The “comprising” language encompasses a full-length gene and protein sequence, however, only a gene fragment and partial protein sequence are disclosed. MAB132 is not an art-recognized term and does not allow one skilled in the art to predict the missing regions of the gene and protein structures from a partial disclosure of structure. Accordingly, the gene containing SEQ ID NO:118 and the protein containing SEQ ID NO:308 are not adequately described.
Additionally, the expression of a sequence encoding SEQ ID NO:308 would not produce a plant having all the claimed phenotypes, as no protein to date has been shown to produce all the claimed phenotypes. From the list of claimed phenotypes, it is unpredictable which, if any, of the phenotypes a plant expressing SEQ ID NO:308 would have. There is no evidence Applicant is in possession of a plant having any of these phenotypes upon expression of SEQ ID NO:118 or a sequence encoding SEQ ID 
Additionally, the 80-95% sequence identity lacks adequate written description because Applicant does not disclose a representative number of sequences within the 80-95% sequence identity scope which produces the claimed phenotypes. The claims encompass mutants and allelic variants and thus imply that structural variants exist in nature, yet no structural variant has been disclosed. The claims also encompass H. vulgare, but the 80-95% encompasses sequences from other plants and organisms, as well as synthetic and naturally-occurring mutants and variants. Applicant does not disclose any sequence having 80-95% sequence identity to a sequence encoding SEQ ID NO:308. Applicant does not disclose a common structure or motif shared by sequences having 80-95% sequence identity to SEQ ID NO:308 which would produce the claimed phenotypes. The implication is that there is a gene and a protein other than that disclosed which exists in nature, but the structure thereof is not known. Thus, there are insufficient relevant identifying characteristics to allow one skilled in the art to predictably determine such mutants, allelic variants and sequences from other plants and organisms, absent further guidance. While one skilled in the art can readily generate a population of sequences having 80-95% sequence identity, it is unpredictable which sequences within the population would produce the claimed phenotypes. Since it is unpredictable what traits a plant expressing a sequence having 100% sequence identity to SEQ ID NO:118 or 100% sequence identity to a sequence encoding SEQ ID NO:308 has, then it is also unpredictable what traits a plant expressing a sequence having less than 100% sequence identity to SEQ ID NO:308 has.
Accordingly, there is lack of adequate description to inform a skilled artisan that Applicant was in possession of the claimed invention at the time of filing. See Written .
Claim Rejections - 35 USC § 102
10. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11. 	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

12. 	Claims 1, 2, 7, 9, 10 and 20-22 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kovalic et al. (US20070044171 (A)). Kovalic teaches a method of producing a crop or improving a plant property including the traits recited in Applicant’s claims by overexpressing a polynucleotide comprising SEQ ID NO:2138, which has 88.1% sequence identity to Applicant’s sequence encoding SEQ ID NO:308 (claim 3). The prior art also teaches growing and selecting a plant over-expressing said polypeptide which would possess the claimed traits (0007], [0061]), as well as growing progeny plants by “seeding seeds” expressing the sequence of interest [0069]. With regard to claims 2 and 10, because the protein domain(s) are not identified, the prior art teaches identical amino acids in protein domains(s) of SEQ ID NO:308. Accordingly, the claimed invention is anticipated by the prior art.
Remarks
13. 	No claim is allowed. 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG T BUI whose telephone number is (571)272-0793.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUONG T BUI/Primary Examiner, Art Unit 1663